KRAMER, Judge,
concurring:
The veteran served in the United States Army from May 1941 to May 1946. R. at 37, 496. In July 1947, a Veterans’ Administration (now Department of Veterans Affairs) (VA) regional office (RO) granted service connection for psychoneurosis, rated at 10% disabling. R. at 36. By July 1969, the RO had increased this rating to 30% disabling. R. at 237-38. In March 1971, the veteran filed a claim for increased ratings in his service-connected conditions (the veteran had other noncompensable service-connected conditions). R. at 239. In May 1971, the RO continued the 30% disability rating for the veteran’s psychiatric disability. R. at 251-52. On February 9,1972, he was admitted to a VA hospital for treatment of degenerative spinal arthritis and chronic anxiety reaction. R. at 256. The veteran submitted to VA a VA Form 21-527, titled “Income — Net Worth and Employment Statement (In Support of Claim for Total Disability Benefits),” dated February 22, 1972. R. at 254-55. On that form, the veteran stated that he had last worked on November 20, 1971, and that he had quit his last job because he was “physically unable to work.” R. at 254. The veteran was discharged from the hospital on March 14, 1972. R. at 256. In a March 1972 hospital summary, the examining physician opined that the veteran was permanently and totally disabled. R. at 257. In April 1972, the RO assigned a temporary total disability rating based on the veteran’s period of hospitalization that was followed by a 70% disability rating for his anxiety neurosis, effective April 1, 1972. R. at 258. In addition, the RO assigned a total disability rating on account of individual unemployability (TDIU), effective April 1,1972. R. at 258-59.
On May 30, 1981, the veteran died. In June 1981, the appellant, widow of the veteran, filed an application for dependency and *60indemnity compensation (DIC). R. at 267-70. In July and again in October 1981, the RO denied this claim. R. at 274-75, 293-94. The appellant sought to reopen her claim for DIC benefits in August 1988, arguing that the veteran should have been rated 100% service connected at least as early as May 1971. R. at 300-01. In December 1988, finding no CUE in the May 1971 RO decision, the RO denied a reopening for the DIC claim. See R. at 2, 339. In July 1989, the appellant filed a Notice of Disagreement (NOD) (R. at 339) and a substantive appeal to the BVA in August 1989 (R. at 352). On June 13, 1990, the BVA denied a reopening for the appellant’s DIC claim and found no CUE in the May 1971 RO decision. R. at 449-55. The appellant appealed that decision to the Court. On February 14,1994, the Court affirmed the BVA’s determination that there was no CUE in the May 1971 RO decision, but vacated the BVA decision and remanded the matter for readjudieation on other grounds. Allin v. Brown, 6 Vet.App. 207 (1994). On September 2, 1994, although the BVA determined that new and material evidence had been submitted to reopen the DIC claim, it nevertheless denied DIC. R. at 1-10. The BVA also determined that the May 1971 and April 1972 RO decisions were not the product of CUE. R. 6-9. The appellant appealed to the Court.
For purposes of my analysis and based solely on the appellant’s arguments, I will make the following assumptions: (1) that the appellant would not be precluded from bringing CUE claims with respect to the May 1971 and April 1972 RO decisions on different theories (see Russell v. Principi, 3 Vet.App. 310, 315 (1992)) (en banc) (holding that once “this Court has rendered a decision on the issue in that particular case, that particular claim of ‘[CUE]’ may not be raised again”); (2) that the May 1971 RO decision did not become final because the filing of the VA Form 21-257 initiated appellate review that was not afforded to the veteran; (3) that the Court has jurisdiction to review a nonfinal 1971 RO decision (see Veterans’ Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (found at 38 U.S.C. § 7251 note) (Court has jurisdiction to review only those final BVA benefits decisions prior to which NOD was filed on or after November 18, 1988, as to underlying decision of RO or other agency of original jurisdiction)); (4) that the 1972 unappealed RO decision did not serve to finalize the May 1971 decision (see 38 U.S.C. § 7105(c) (providing that when claim is denied and claimant fails to timely appeal that decision by filing Notice of Disagreement (NOD) within one-year period prescribed in 38 U.S.C. § 7105(b)(1), that decision becomes final and claim may not “thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with” title 38 of the United States Code)); and (5) that 38 U.S.C. § 5110(a) permits evidence acquired in 1988 and thereafter to be the basis for finding facts as of May 1971.
With respect to entitlement to an earlier effective date on the basis of CUE, the appellant cannot prevail without evidence that the veteran was totally disabled as of at least May 31, 1971, 10 years before his death (see 38 U.S.C. § 1318(b)(1) (provides DIC benefits to surviving spouse of veteran who dies from injury or disease whieh is not service connected, provided that veteran was receiving or had been eligible to receive compensation for service-connected disability that was continuously rated totally disabling for period of 10 years or more preceding death)). The only such evidence of record is that provided by Dr. MacAllister in 1988, 1989, and 1990. R. at 320-26, 377-401. However, this evidence could never be the basis for CUE in either the May 1971 or April 1972 decision because it was not of record at those times. See Russell, 3 Vet.App. at 314 (“A determination that there was a ‘[CUE]’ must be based on the record and the law that existed at the time of the prior ... decision.”)
With respect to entitlement to an earlier effective date on a basis other than CUE, 38 U.S.C. § 5110(a) provides:
Unless specifically provided otherwise in this chapter, the effective date of an award based on ... a claim reopened after final adjudication ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.
*61(Emphasis added.) The appellant, however, cannot prevail on a non-CUE basis because “the date of receipt of application” in section 5110(a) refers not to the veteran’s March 1971 application for an increase in his service-connected disabilities, but rather to the appellant’s August 1988 application to reopen her DIC claim, thus precluding the finding of total disability as of a date prior to the filing of the DIC application. By using the limiting word “therefor,” the plain meaning of section 5110(a) limits the earliest effective date to the date of the receipt of the application that is the subject of review, i.e., the appellant’s claim to reopen her DIC claim. Even without this section 5110(a) limitation, any claim of the veteran (as opposed to a claim of his widow) died with him. See Landicho v. Brown, 7 Vet.App. 42, 47 (1994) (holding that veterans’ claims under chapter 11, “Compensation for Service-Connected Disability or Death,” of title 38, U.S.Code, do not survive their deaths).